     Case 1:18-cv-01124-NONE-SAB Document 41 Filed 07/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                            EASTERN DISTRICT OF CALIFORNIA - FRESNO

 9    NATHANIEL MCKINNON, et al,                      Case No.: 1:18-cv-01124-NONE-SAB
10                            Plaintiffs,
                                                      ORDER RE STIPULATION FOR EXTENSION
11             v.                                     OF TIME TO FILE SETTLEMENT
                                                      DOCUMENTS
12    CITY OF MERCED,
                                                      (ECF No. 40)
13                            Defendant.
14

15             On May 14, 2020, the parties filed a notice of settlement and an order issued requiring a

16    motion for approval of the settlement to be filed within sixty days. On July 13, 2020, a

17    stipulation was filed for an extension of time to file the motion for approval of the settlement.

18    Having considered the stipulation, the Court finds good cause to grant the request. Accordingly,

19    IT IS HEREBY ORDERED that Plaintiffs shall file a motion for approval of the settlement on or

20    before July 17, 2020.

21
      IT IS SO ORDERED.
22

23    Dated:        July 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

30                                                      1
31
